        Case 2:19-cv-10383 Document 1 Filed 12/06/19 Page 1 of 30 Page ID #:1



 1   Brian A. Vogel, SBN 167413
 2   brian@bvogel.com
     THE LAW OFFICES OF BRIAN A. VOGEL, P.C.
 3
     770 County Square Drive, Suite 104
 4   Ventura, CA 93003
 5
     Phone: (805) 654-0400
     Facsimile: (805) 654-0326
 6   Attorney for Plaintiff
 7

 8
                       UNITED STATES DISTRICT COURT
 9

10
                     CENTRAL DISTRICT OF CALIFORNIA

11
     MICHAEL WILLIAM MEHAS,                   )   Case No.
12   An invidual,                             )
13                     Plaintiff              )   COMPLAINT FOR DAMAGES
                                              )
14                                                1.   42 U.S.C. § 1983 (4th and 14th
                                 -vs-         )
15                                            )        Amendments - Excessive Use of
                                                       Force) against Crone and Ferruzza
     COUNTY OF VENTURA; VENTURA               )
16                                                2.   42 U.S.C. § 1983 (4th and 14th
     COUNTY SHERIFF’S OFFICE;                 )        Amendment - False Arrest and
17   VENTURA COUNTY SHERIFF                   )        Detention, Abuse of Process and
18
     WILLIAM “BILL” AYUB; OFFICER             )        Malicious Prosecution) against
     CHRISTOPHER CADMAN; OFFICER              )        Crone and Ferruzza
19   ETHAN BATTLE; OFFICER DANIEL             )   3.   42 U.S.C. § 1983 (Municipal
                                                       Liability Claims) against County
20   BLANCK; OFFICER MICHAEL                  )
                                                       and VCSO
     LEDESMA; AND DOES 1-10,                  )   4.   42 U.S.C. § 1983 (Supervisory
21
     inclusive.                               )        Liability Claim) against aYUB
22                     Defendants.            )
23
                                              )
                                       DEMAND FOR JURY TRIAL
  ____________________________________
24_

25_
                                INTRODUCTION
26

27

28
                                          1

                          COMPLAINT FOR DAMAGES
          Case 2:19-cv-10383 Document 1 Filed 12/06/19 Page 2 of 30 Page ID #:2



 1   1.    This is a complaint for money damages by Plaintiff, arising under 42 U.S.C.
 2
     §§ 1983 and 1988. Plaintiff seeks redress for deprivation of his rights, privileges
 3

 4   and immunities, secured by the Fourth and Fourteenth Amendments to the United
 5
     States Constitution.
 6

 7                             JURISDICTION AND VENUE
 8
     2.    Subject matter jurisdiction for this action is conferred upon this Court
 9

10
     pursuant to 28 U.S.C. §§1331 and 1343, as it arises under 42 U.S.C. §1983.

11   3.    The acts complained of arose in the Central District of California.
12
     Therefore, venue properly lies here pursuant to 28 U.S.C. § 1391. Venue in this
13

14   Court is also proper pursuant to 28 U.S.C. §1391(b)(1) in that one or more
15
     Defendants resides in or has its principal place of business in the Central District of
16

17   California.
18
                                          PARTIES
19
     5.    Plaintiff, Michael William Mehas, (“MEHAS” or “Plaintiff”), at all times
20

21   material herein, was an adult citizen residing in Ventura, Ventura County,
22
     California within the jurisdiction of the United States District Court, Central
23

24   District of California.
25
     6.    At all times material herein, Defendant COUNTY OF VENTURA,
26

27
     (“COUNTY”) was, and is, a public entity authorized by law to establish certain

28
                                                2

                               COMPLAINT FOR DAMAGES
          Case 2:19-cv-10383 Document 1 Filed 12/06/19 Page 3 of 30 Page ID #:3



 1   departments, responsible for enforcing the laws and protecting the welfare of the
 2
     citizens of the COUNTY of VENTURA. At all times mentioned herein,
 3

 4   Defendant COUNTY was, and is, ultimately responsible for overseeing the
 5
     operation, management, and supervision of the VENTURA COUNTY SHERIFF’S
 6

 7   OFFICE ("VCSO"). Defendant COUNTY is liable for the negligent and reckless
 8
     acts of Defendants CADMAN, BATTLE, BLANCK, LEDESMA and DOES, as
 9

10
     well as other personnel employed at the VENTURA COUNTY SHERIFF’S

11   OFFICE, as described herein.
12
     7.    At all times mentioned herein, Defendant Ventura County Sheriff’s Office
13

14   (“VCSO”) was a department of Defendant COUNTY responsible for overseeing
15
     the operation, management, and supervision of the VCMJ. At all relevant times,
16

17   VCMJ was and is managed directly by Defendant VCSO. Defendant COUNTY
18
     was ultimately responsible for the management and supervision of the VCSO
19
     officers, including Defendant DOES.
20

21   8.    At all times material herein, Defendant VENTURA COUNTY SHERIFF
22
     WILLIAM “BILL” AYUB (“AYUB”) was the SHERIFF of VCSO, and was
23

24   responsible for supervising, operating, and managing VCSO employees and agents
25
     and was further responsible for making, forming and maintaining the policies,
26

27

28
                                              3

                             COMPLAINT FOR DAMAGES
           Case 2:19-cv-10383 Document 1 Filed 12/06/19 Page 4 of 30 Page ID #:4



 1   practices customs, and procedures used at VCSO by all VCSO employees and
 2
     agents. He is being sued in his individual capacity.
 3

 4   9.     At all times material herein, Defendant VCSO OFFICER CHRISTOPHER
 5
     CADMAN, (“CADMAN”) was, and is, a natural person, residing in the Central
 6

 7   District of California and acting as a duly appointed patrol officer, under color of
 8
     law, employed by Defendants COUNTY and VCSO which is located in the Central
 9

10
     District of California.

11   10.    At all times material herein, Defendant VCSO OFFICER ETHAN
12
     BATTLE, (“BATTLE”) was, and is, a natural person, residing in the Central
13

14   District of California and acting as a duly appointed patrol officer, under color of
15
     law, employed by Defendants COUNTY and VCSO which is located in the Central
16

17   District of California.
18
     11.    At all times material herein, Defendant VCSO OFFICER DANIEL
19
     BLANCK was, and is, a natural person, residing in the Central District of
20

21   California and acting as a duly appointed patrol officer, under color of law,
22
     employed by Defendants COUNTY and VCSO which is located in the Central
23

24   District of California.
25
     12.    At all times material herein, Defendant VCSO OFFICER MICHAEL
26

27
     LEDESMA, (“LEDESMA”) was, and is, a natural person, residing in the Central

28
                                               4

                               COMPLAINT FOR DAMAGES
           Case 2:19-cv-10383 Document 1 Filed 12/06/19 Page 5 of 30 Page ID #:5



 1   District of California and acting as a duly appointed patrol officer, under color of
 2
     law, employed by Defendants COUNTY and VCSO which is located in the Central
 3

 4   District of California.
 5
     13.    Upon information and belief, Defendants DOES 1-10 were each responsible
 6

 7   in some manner for the injuries and damages alleged herein. The true names and
 8
     identities of Defendants DOES 1-10 are presently unknown to Plaintiff. At all
 9

10
     relevant times herein Defendants DOES 1-10 were employees and/or agents of

11   COUNTY and/or VCSO. Defendant DOES 1-10 include, inter alia, COUNTY
12
     and/or VCSO officers or supervising employees and/or agents who were involved
13

14   in any manner in the incidents and legal claims for relief alleged in this Complaint.
15
     Plaintiff will amend this Complaint to allege their true names and capacities when
16

17   they are ascertained. Plaintiff is informed, believes, and based thereon alleges that
18
     each Defendant DOE herein is in some manner responsible for the injuries and
19
     damages suffered by Plaintiff.
20

21                              GENERAL ALLEGATIONS
22
     14.    This action is brought under Title 42 U.S.C. §§1983, 1988, and the Fourth
23

24   and Fourteenth Amendments of the United States Constitution and pursuant to the
25
     general laws of the United States. Plaintiff alleges that he was unlawfully detained
26

27
     without reasonable suspicion for an unduly prolonged period of time and that he

28
                                               5

                               COMPLAINT FOR DAMAGES
           Case 2:19-cv-10383 Document 1 Filed 12/06/19 Page 6 of 30 Page ID #:6



 1   was thereafter arrested without probable cause, forcibly handcuffed, and taken to
 2
     jail. Defendants thereafter conspired to falsify evidence and wrote or reviewed
 3

 4   police reports containing materially false descriptions of Plaintiff’s actions in order
 5
     to prosecute him for crimes which he did not commit and obstruct his access to
 6

 7   justice.
 8
     15.    At all times relevant to the facts alleged herein Defendants CADMAN,
 9

10
     BATTLE, BLANCK, LEDESMA and DOES, are responsible for the unlawful

11   conduct and resulting injury because they personally participated in the conduct,
12
     acted jointly and in concert with others who did so, or authorized, acquiesced, or
13

14   failed to take action to prevent the unlawful conduct.
15
     16.    Defendants CADMAN, BATTLE, BLANCK, LEDESMA and DOES are
16

17   being sued in their individual capacities. At the time of the acts complained, each
18
     individual defendant was a duly appointed VCSO officer employed as such by
19
     Defendant COUNTY. At the time of the acts hereinafter complained of, each said
20

21   defendant acted in the course and scope of such employment and acted under color
22
     of law. Each individual defendant failed and refused, with deliberate indifference
23

24   to Plaintiff, to intervene to stop the unlawful conduct, wrote materially false
25
     descriptions of the conduct, and otherwise ratified the conduct perpetrated by
26

27
     agents and officers of the VCSO.

28
                                                6

                              COMPLAINT FOR DAMAGES
           Case 2:19-cv-10383 Document 1 Filed 12/06/19 Page 7 of 30 Page ID #:7



 1   17.    At all material times, municipal Defendant COUNTY was at all times
 2
     ultimately responsible for the hiring, training, supervision, and discipline of
 3

 4   Defendants CADMAN, BATTLE, BLANCK, LEDESMA and DOES, and were
 5
     responsible for violation of Plaintiff’s rights.
 6

 7   18.    At all material times, each Defendant was individually and jointly engaged
 8
     in tortious activity, resulting in the deprivation of Plaintiff’s constitutional rights
 9

10
     and other harm.

11   19.    At all times mentioned herein, each of the individual officer defendants was
12
     the agent and employee of Defendant COUNTY and, in doing the things herein
13

14   mentioned, were acting within the scope of their authority as such agents and
15
     employees with the permission and consent of their Co-Defendants.
16

17                               FACTUAL ALLEGATIONS
18
     20.    Plaintiff is informed and believes that each Defendant sued herein was
19
     responsible in some manner for the events as hereinafter described, and
20

21   proximately caused injuries and damages to Plaintiff.
22
     21.    At the time of his arrest on Saturday night, December 9, 2017, Plaintiff was
23

24   a 58-year-old attorney with no criminal record.
25
     22.    When police encountered him, he was walking down a street within a block
26

27
     from his house and was heading home after visiting with a neighbor.

28
                                                 7

                               COMPLAINT FOR DAMAGES
           Case 2:19-cv-10383 Document 1 Filed 12/06/19 Page 8 of 30 Page ID #:8



 1   23.    Plaintiff lived in a hillside community in Ventura California which, only 5
 2
     days earlier, had been ravaged by one of the largest conflagrations in California
 3

 4   history, the Thomas Fire.
 5
     24.    On the day before his arrest, December 8, 2017, the city of Ventura had been
 6

 7   declared a national disaster by President Trump.
 8
     25.    More than 500 structures had been damaged or destroyed by the blaze in the
 9

10
     city of Ventura including numerous homes in Plaintiff’s neighborhood.

11   26.    The catastrophic fire resulted in tens of thousands of Venturans having to
12
     immediately evacuate their families and loved ones from their homes. Many, like
13

14   Plaintiff, suffered from shock and PTSD symptoms throughout the ordeal and
15
     afterwards.
16

17   27.    It was cold in Ventura on evening of December 9, 2017 with temperatures in
18
     the 50’s.
19
     28.    At approximately 9:00 p.m. that evening, Plaintiff left his house to check on
20

21   two of his neighbors. He was dressed warmly with a Patagonia jacket but was not
22
     wearing gloves so he used the warm pockets of jacket to keep his hands warm as
23

24   he walked down the dark and smoky street towards his neighbors’ houses.
25
     29.    He could see some of the houses in the neighborhood that had burned down
26

27
     were still smoldering and there was smoke and ash in the air which coated almost

28
                                               8

                              COMPLAINT FOR DAMAGES
           Case 2:19-cv-10383 Document 1 Filed 12/06/19 Page 9 of 30 Page ID #:9



 1   everything. Some of the houses that were still standing now had electricity with
 2
     some lights on. However, power had not yet been restored to the street lights so
 3

 4   the street was still very dark.
 5
     30.    Plaintiff made it to his neighbor’s house which had suffered a lot of damage
 6

 7   in the fire. They stood outside his garage and waved and gave thumb's ups to the
 8
     emergency responders including police, firemen, and energy company technicians
 9

10
     who were driving around performing their emergency duties.

11   31.    For several days after the fire, random people would come driving through
12
     the neighborhood innocently taking pictures and selfies, but there were also looters
13

14   and scavengers who would show up to pick through houses that had been
15
     evacuated.
16

17   32.    Several of Plaintiff’s neighbors stayed in the neighborhood and would walk
18
     down the street looking out for their neighbors’ homes.
19
     33.    During this time, Plaintiff did not walk outside with his ID on his person
20

21   because he feared he could get robbed or assaulted by the looters or scavengers,
22
     who could then steal his ID and know where he lives. Instead, he kept his ID in his
23

24   car, which was parked in front of his house, less than block from where he was
25
     detained and arrested.
26

27

28
                                               9

                               COMPLAINT FOR DAMAGES
        Case 2:19-cv-10383 Document 1 Filed 12/06/19 Page 10 of 30 Page ID #:10



 1   34.    As a victim of the Thomas Fire and evacuation, Plaintiff was exhausted from
 2
     lack of sleep and was under tremendous stress from cleanup and repair work which
 3

 4   had to be performed without electricity.
 5
     35.    After departing his neighbor's house at approximately 9:30 p.m., Plaintiff
 6

 7   walked around the bend west on Sunset Drive, where he could see several bright
 8
     lights shining straight at him. Plaintiff was close to the T intersection of Miramar
 9

10
     Drive and Sunset Drive, where several houses had burned down on both sides of

11   Sunset, approximately a block away from his house. At night, Sunset Drive had
12
     been basically pitch black since the fire, so the bright lights really stood out. It was
13

14   obviously the police and he was glad for that.
15
     36.    Plaintiff’s house was several houses pas the lights so he walked directly
16

17   towards them. There were five incinerated houses followed by two still standing
18
     houses and then Lincoln Drive where Plaintiff lived. Plaintiff was about a block
19
     away from home.
20

21   37.    As he walked up to the lights, VCSO Officer BATTLE shined his flashlight
22
     at him and ordered Plaintiff to stop. His partner, VCSO Officer CADMAN then
23

24   also shined his flashlight at Plaintiff and ordered him to stop.
25
     38.    Plaintiff stopped but he did not understand why they were shining their
26

27
     lights directly in his eyes.

28
                                                10

                               COMPLAINT FOR DAMAGES
        Case 2:19-cv-10383 Document 1 Filed 12/06/19 Page 11 of 30 Page ID #:11



 1   39.       According to CADMAN’s signed Declaration for an arrest warrant, he and
 2
     his partner BATTLE were attempting to find owner of a truck that had been left
 3

 4   running in the street when Plaintiff approached. They had been patrolling the
 5
     hillsides and suspected that the empty running vehicle might belong to a looter.
 6

 7   40.       CADMAN also averred that BATTLE ordered Plaintiff to take his hands out
 8
     of his pockets and Plaintiff complied.
 9

10
     41.       CADMAN further averred that Plaintiff was not in possession of

11   identification.
12
     42.       This was true but CADMAN failed to include the fact Plaintiff verbally
13

14   identified himself and told him that he had his ID in his car which was right up the
15
     street.
16

17   43.       CADMAN did note that Plaintiff told him he lived right up the street but did
18
     not tell him where he was coming from.
19
     44.       After a few minutes, Plaintiff put his hands back in his pockets and
20

21   CADMAN told him to remove them and Plaintiff complied.
22
     45.       Plaintiff had no idea why he was being detained and did not know anything
23

24   about the running white truck.
25
     46.       CADMAN noted in his warrant declaration that he could smell a strong odor
26

27
     of marijuana.

28
                                                 11

                                 COMPLAINT FOR DAMAGES
        Case 2:19-cv-10383 Document 1 Filed 12/06/19 Page 12 of 30 Page ID #:12



 1   47.   According to the warrant declaration, Plaintiff then said something like
 2
     “Who are you, you are just harassing me, go find the looters.”
 3

 4   48.   Plaintiff told CADMAN that he had no idea who the white truck belonged to
 5
     and that he was just walking home.
 6

 7   49.   The warrant declaration then avers that CADMAN attempted to explain to
 8
     Plaintiff that the police did not know him and that he was found in the area of a
 9

10
     running vehicle with no one else around.

11   50.   Plaintiff verbally identified himself and told CADMAN that he did not have
12
     his ID on him because did not want to carry it around because he might lose it or
13

14   be assaulted by looters who would then know where lived. He told CADMAN that
15
     his ID was in his car about a block away or right up the street.
16

17   51.   CADMAN noted in warrant declaration that Plaintiff again put his hands in
18
     his pockets, was ordered to remove them, which he did, and also removed a set of
19
     keys, (making it unlikely that the running vehicle which probably had the keys in it
20

21   was his).
22
     52.   Plaintiff had already told CADMAN that his ID was in car very close by and
23

24   requested that they go get it so that he could be released.
25
     53.   According to the warrant declaration, after Plaintiff again put his hands in
26

27
     his pockets and removed the keys, CADMAN decided to pat Plaintiff down for

28
                                               12

                              COMPLAINT FOR DAMAGES
        Case 2:19-cv-10383 Document 1 Filed 12/06/19 Page 13 of 30 Page ID #:13



 1   officer safety. Plaintiff complied but continued to say that CADMAN was
 2
     harassing him, trying to intimidate him and that was not going to happen.
 3

 4   49.   Finally, CADMAN (falsely) averred in his declaration that Mehas continued
 5
     to yell “and would not allow me to explain how we could figure out who he was
 6

 7   and if he belonged in the area so CADMAN placed him under arrest for a violation
 8
     of Penal Code section 148.
 9

10
     50.   CADMAN’s police report does add that after Plaintiff told him that he lived

11   “down there” , (i.e. nearby), he asked Plaintiff why he was walking out walking at
12
     10:00pm in an evacuated with no identification, to which Plaintiff responded “well
13

14   fuck you.”
15
     51.   CADMAN’s report fails to mention the fact before he arrested plaintiff, the
16

17   owner of the running vehicle in the street showed up, showed the police his ID and
18
     was immediately released. Plaintiff told CADMAN he did not like what was going
19
     on, and that it was obvious Plaintiff had nothing to do with the white truck, that
20

21   he's not a scavenger or looter, that he's a resident, and he should be released
22
     immediately.
23

24   52.   Two more VCSO deputies (BLANCK and LEDESMA) drove up during the
25
     detention. It was so dark Plaintiff could not see their faces through the flashlights.
26

27
     He was now surrounded by four officers.

28
                                               13

                              COMPLAINT FOR DAMAGES
        Case 2:19-cv-10383 Document 1 Filed 12/06/19 Page 14 of 30 Page ID #:14



 1   53.   Plaintiff told the four deputies in no uncertain terms that he didn't like them
 2
     surrounding him, yelling at him, and ordering him around. Plaintiff asked for their
 3

 4   names and badge numbers several times. Plaintiff wanted to know exactly with
 5
     whom he was dealing in regards to all four deputies.
 6

 7   54.   Plaintiff had been traumatized by the Thomas Fire, evacuation, and
 8
     surrounding devastation. Plaintiff, an attorney and resident in the neighborhood,
 9

10
     felt that his civil rights were being violated.

11   55.   Both times Deputy CADMAN ordered Plaintiff to take his hands out of his
12
     pockets, Plaintiff immediately complied. Plaintiff cooperated with every single
13

14   order made to him by the four (4) deputies. Plaintiff was unarmed and never made
15
     any threats or threatening gestures other than absent mindedly putting his hands in
16

17   his pockets to keep them warm.
18
     56.   CADMAN then averred that Plaintiff again put his hands in his pockets, was
19
     ordered to remove them, which he did, and also removed a set of keys. (making it
20

21   unlikely that the running vehicle which probably had the keys in it was Plaintiff's
22
     to begin with. It is also worth noting that Plaintiff had already told CADMAN that
23

24   his ID was in his car very close by and, obviously, he could have gone and
25
     retrieved the ID).
26

27

28
                                                14

                               COMPLAINT FOR DAMAGES
        Case 2:19-cv-10383 Document 1 Filed 12/06/19 Page 15 of 30 Page ID #:15



 1   57.   Plaintiff apologized to Deputy CADMAN, and explained this whole ordeal
 2
     really shouldn't be about him putting his hands in his pockets because it is cold.
 3

 4   This was about the fact that Plaintiff lives here, and the looters and scavengers are
 5
     out there, and that's who Deputy CADMAN should be messing with. Plaintiff
 6

 7   pleaded with Deputy CADMAN to let him go, or get his wallet and ID to prove he
 8
     lived right up there, and then let him go. Plaintiff told him, there's no purpose in
 9

10
     lecturing me about my hands in my pockets. What good was this doing anybody?

11   It was irrelevant to the situation. Plaintiff was cold.
12
     58.   CADMAN continued to lecture Plaintiff about following orders, and
13

14   Plaintiff, absent-mindedly, stupidly from shock, exhaustion, and PTSD, without
15
     being able to form any intent whatsoever other than he wanted to go home, said,
16

17   "fuck you", quit lecturing me and ordering me around. Go get the scavengers and
18
     looters.
19
     59.   That's when Deputy CADMAN angrily told Plaintiff he was "under arrest".
20

21   That was why Deputy CADMAN arrested Plaintiff, end of story. Plaintiff was
22
     then forcibly handcuffed by one of the other three deputies.
23

24   60.   Finally, CADMAN (falsely) averred in his declaration that Mehas continued
25
     to yell “and would not allow me to explain how we could figure out who he was
26

27

28
                                                15

                              COMPLAINT FOR DAMAGES
        Case 2:19-cv-10383 Document 1 Filed 12/06/19 Page 16 of 30 Page ID #:16



 1   and if he belonged in the area so he placed him under arrest for a violation of Penal
 2
     Code section 148.
 3

 4   61.   Even after: a) Plaintiff verbally identified himself, b) the police confirmed
 5
     that he did indeed live very close by, and c) a Ventura Police Officer came by who
 6

 7   had previously ID'd Plaintiff, and told CADMAN as much, they handcuffed and
 8
     arrested him anyway.
 9

10
                               FIRST CLAIM FOR RELIEF

11                   Violation of Civil Rights: Excessive Use of Force
12
                       (42 U.S.C. § 1983/4th and 14th Amendments)
13

14   Against Defendants Defendants CADMAN, BATTLE, BLANCK, LEDESMA
15
                                          and DOES
16

17   62.   The preceding Paragraphs are incorporated by reference as though fully set
18
     forth herein.
19
     63.   This action arises under 42 U.S.C. §§ 1983 and 1988, the United States
20

21   Constitution, and common law principles. By engaging in the conduct described
22
     hereinabove, Defendants CADMAN, BATTLE, BLANCK, LEDESMA and DOES
23

24   were acting or pretending to act, under the color of state law as law enforcement
25
     officers and agents employed by Defendants COUNTY and VCSO, and violated
26

27
     Plaintiff ‘s civil rights afforded to him under the United States Constitution,

28
                                               16

                              COMPLAINT FOR DAMAGES
        Case 2:19-cv-10383 Document 1 Filed 12/06/19 Page 17 of 30 Page ID #:17



 1   including privileges and immunities secured to Plaintiff by the Constitution of the
 2
     United States, namely, Plaintiff ‘s right to be free from unreasonable search and
 3

 4   seizure in violation of his rights protected under the Fourth Amendment.
 5
     64.   As a direct and proximate result of Defendants’ wrongful conduct described
 6

 7   hereinabove, Plaintiff suffered significant psychological injuries and emotional
 8
     distress. Plaintiff further suffered financial injuries, including but not limited to,
 9

10
     payments for medical or psychological treatment and attorneys’ fees.

11   65.   Plaintiff has suffered special and general damages in an amount to be proven
12
     at trial. These injuries and damages are ongoing.
13

14   66.   In engaging in the conduct alleged herein, Defendants CADMAN,
15
     BATTLE, BLANCK, LEDESMA and DOES acted with the intent to injure, vex,
16

17   annoy and harass Plaintiff , and subjected Plaintiff to cruel and unjust hardship in
18
     conscious disregard of Plaintiff ‘s rights with the intention of causing Plaintiff
19
     injury and depriving him of his constitutional rights.
20

21   67.   As a result of the foregoing, Plaintiff N seeks exemplary and punitive
22
     damages against Defendants CADMAN, BATTLE, BLANCK, LEDESMA and
23

24   DOES.
25
     69.   Further, as a result of the foregoing, Plaintiff seeks an award of reasonable
26

27
     attorneys’ fees and costs according to proof, pursuant to 42 U.S.C. §1988.

28
                                                17

                              COMPLAINT FOR DAMAGES
        Case 2:19-cv-10383 Document 1 Filed 12/06/19 Page 18 of 30 Page ID #:18



 1                            SECOND CLAIM FOR RELIEF
 2
           Violation of Civil Rights: False Arrest and Detention, Abuse of Process
 3

 4                                and Malicious Prosecution
 5
                        (42 U.S.C. § 1983/4th and 14th Amendment)
 6

 7   Against Defendants CADMAN, BATTLE, BLANCK, LEDESMA and DOES
 8
     70.     The preceding Paragraphs are incorporated by reference as though fully set
 9

10
     forth herein.

11   71.     This action arises under 42 U.S.C. §§ 1983 and 1988, the United States
12
     Constitution and common law principles. By engaging in the conduct described
13

14   hereinabove, Defendants CADMAN, BATTLE, BLANCK, LEDESMA and
15
     DOES, were acting or pretending to act, under the color of law as law enforcement
16

17   officers employed by Defendants COUNTY and VCSO, and violated Plaintiff’s
18
     civil rights afforded to him under the United States Constitution, including
19
     privileges and immunities secured to Plaintiff by the Constitution of the United
20

21   States, namely, Plaintiff ‘s right to be free from abuse of process as protected by
22
     the Fourth Amendment, including false arrest and detention, malicious prosecution
23

24   as protected by the Fourth Amendment, and from falsification of evidence of the
25
     crimes of resisting arrest by force and battery on a police officer, and thereafter,
26

27
     prosecution of Plaintiff based upon the falsified evidence.

28
                                               18

                              COMPLAINT FOR DAMAGES
        Case 2:19-cv-10383 Document 1 Filed 12/06/19 Page 19 of 30 Page ID #:19



 1   72.   Defendants CADMAN, BATTLE, BLANCK, LEDESMA and DOES
 2
     violated Plaintiff’s civil rights protected under the Fourth and Fourteenth
 3

 4   Amendments by maliciously using the legal process for an ulterior wrongful
 5
     purpose for which it was not designed or intended. Specifically, Defendants (1)
 6

 7   arrested and detained Plaintiff on the false charges of violations of Penal Code §
 8
     148; (2) created false reports and statements regarding Plaintiff and the incident in
 9

10
     order to cover-up their wrongdoing which were later relied by the Ventura County

11   District Attorney to file misdemeanor charges against Plaintiff for violations of
12
     Penal Code § 148 - resisting an executive officer.
13

14   73.   As a direct and proximate result of Defendants CADMAN, BATTLE,
15
     BLANCK, LEDESMA and DOES’ wrongful conduct described hereinabove,
16

17   Plaintiff suffered emotional and financial damages, specifically including, but not
18
     limited to, emotional distress and having to retain and pay for an attorney to defend
19
     him against the misdemeanor charges filed by the District Attorney.
20

21   74.   Plaintiff has suffered special and general damages in an amount to be
22
     proven at trial. These injuries and damages are ongoing.
23

24   75.   Plaintiff is informed, believes and based thereon alleges that, in engaging in
25
     the conduct alleged herein, Defendants CADMAN, BATTLE, BLANCK,
26

27
     LEDESMA and DOES acted with the intent to injure, vex, annoy and harass

28
                                               19

                              COMPLAINT FOR DAMAGES
        Case 2:19-cv-10383 Document 1 Filed 12/06/19 Page 20 of 30 Page ID #:20



 1   Plaintiff , and subjected Plaintiff to cruel and unjust hardship in conscious
 2
     disregard of Plaintiff ‘s rights with the intention on the part of the Defendants of
 3

 4   thereby depriving Plaintiff of his liberty and legal rights and otherwise causing
 5
     Plaintiff’s injury.
 6

 7   76.    As a result of the foregoing, Plaintiff seeks exemplary and punitive damages
 8
     against Defendants CADMAN, BATTLE, BLANCK, LEDESMA and DOES.
 9

10
     77.    Further, as a result of the foregoing, Plaintiff seeks an award of reasonable

11   attorneys’ fees and costs according to proof, pursuant to 42 U.S.C. §1988.
12
                                THIRD CLAIM FOR RELIEF
13

14                   42 U.S.C. § 1983 Claims (Municipal Liability Claims -
15
            Deliberate Indifference and Failure to Supervise, Train and Hire)
16

17                    Against Defendants COUNTY, VCSO, and DOES
18
     78.    The preceding Paragraphs are incorporated by reference as though fully set
19
     forth herein.
20

21   79.    Plaintiff brings this cause of action under 42 U.S.C. § 1983, as against
22
     Defendants COUNTY, VCSO, AYUB and DOES.
23

24   80.    The individual defendant officers’ violations of Plaintiff ‘s Fourth and
25
     Fourteenth Amendment rights to be free from excessive use of force, unlawful
26

27
     seizure and deprivation of liberty and false arrest, as set forth herein, were the

28
                                               20

                               COMPLAINT FOR DAMAGES
        Case 2:19-cv-10383 Document 1 Filed 12/06/19 Page 21 of 30 Page ID #:21



 1   direct and proximate results of Defendants COUNTY, VCSO, AYUB and DOES's
 2
     maintaining longstanding customs, policies, practices and/or procedures which
 3

 4   tolerate and condone Defendant officers’ violations, set forth hereinbelow.
 5
     81.   These longstanding customs, policies, practices and/or procedures, include,
 6

 7   but are not limited to, Defendants COUNTY, VCSO, AYUB and DOES's standard
 8
     operating procedures as well as accepted practices.
 9

10
     82.   Said customs, policies, practices and/or procedures include, inter alia: an

11   ongoing pattern of condoning and having a deliberate indifference towards
12
     citizens’ constitutional rights in connection with the following acts committed by
13

14   VCSO officers: (1) the use of excessive force or violence in a reckless and
15
     unreasonable manner; (2) unconstitutional seizures and deprivations of liberty; (3)
16

17   the conforming of false testimony, evidence or reports by all officers involved in
18
     an incident to protect one or more of them from criminal prosecution or
19
     administrative discipline and/or to allow for malicious prosecution; (4) the
20

21   performance of sham or deficient investigations of allegations of deputy
22
     misconduct designed to allow officers’ misconduct to escape detection by
23

24   superiors and/or superiors who guide or shape the investigation to support a result
25
     exonerating the involved officers; (5) the planting of evidence or withholding
26

27
     evidence to favor the involved officers’ version of a disputed and complained of

28
                                              21

                             COMPLAINT FOR DAMAGES
        Case 2:19-cv-10383 Document 1 Filed 12/06/19 Page 22 of 30 Page ID #:22



 1   incident of police misconduct; (6) the ratification of misconduct to avoid referral
 2
     for criminal prosecution, and (7) the public denial or minimization of rampant
 3

 4   problems of dishonesty and brutality within VCSO.
 5
     83.   The policy-makers for the officers of Defendant VCSO at the time of the
 6

 7   incident were Defendant AYUB and DOES. As such, they had the duty to make
 8
     and maintain customs, policies, practices and/or procedures which address and
 9

10
     cure the problems of use of excessive force and other civil rights violations

11   committed by VCSO officers in general. Rather than creating or maintaining such
12
     customs, policies, practices and/or procedures, Defendant AYUB and DOES
13

14   created and maintained policies and practices which caused a deliberate
15
     indifference toward Plaintiff 's constitutional rights as well as citizens’
16

17   constitutional rights in general and caused harm to Plaintiff by condoning officer
18
     commissions of violations including excessive use of force, unreasonable seizure
19
     and the deprivation of liberty.
20

21   84.   The above described customs, policies, practices and/or procedures
22
     demonstrate a deliberate indifference on the part of the policy-makers of
23

24   Defendants COUNTY and VCSO to the constitutional rights of persons within
25
     COUNTY and were a moving force behind the violations of Plaintiff ‘s rights
26

27
     alleged herein.

28
                                                22

                              COMPLAINT FOR DAMAGES
        Case 2:19-cv-10383 Document 1 Filed 12/06/19 Page 23 of 30 Page ID #:23



 1   85.   Plaintiff is informed, believes and based thereon alleges that Defendants
 2
     COUNTY, VCSO, AYUB and DOES knew, or in the exercise of reasonable care
 3

 4   should have known prior to February 4, 2015, that VCSO officers, including
 5
     Defendants CADMAN, BATTLE, BLANCK, LEDESMA and DOES, were
 6

 7   engaging in the conduct described hereinabove.
 8
     86.   Plaintiff is informed, believes and based thereon alleges that Defendants
 9

10
     COUNTY, VCSO, AYUB and DOES knew, or in the exercise of reasonable care

11   should have known prior to February 4, 2015, that VCSO officers, including
12
     Defendants CADMAN, BATTLE, BLANCK, LEDESMA and DOES, had a
13

14   history, propensity, pattern and practice of adhering to the unlawful and
15
     unconstitutional police actions described herein and above.
16

17   87.   Notwithstanding this information and the history of VCSO officers
18
     including Defendants CADMAN, BATTLE, BLANCK, LEDESMA and DOES,
19
     Plaintiff is informed, believes and based thereon alleges that Defendants
20

21   COUNTY, VCSO, AYUB and DOES failed to properly screen applicants and
22
     hired persons who were psychologically unfit for duty, used unreasonable police
23

24   tactics which lead to the constitutional violations of Plaintiff ‘s constitutional rights
25
     as alleged herein and above.
26

27

28
                                                23

                              COMPLAINT FOR DAMAGES
        Case 2:19-cv-10383 Document 1 Filed 12/06/19 Page 24 of 30 Page ID #:24



 1   88.   Plaintiff is informed, believes and based thereon alleges that Defendants
 2
     COUNTY, VCSO, AYUB and DOES generally failed to train and supervise
 3

 4   VCSO officers, including Defendants CADMAN, BATTLE, BLANCK,
 5
     LEDESMA and DOES, in order to halt and prevent the type of conduct which
 6

 7   resulted in violating Plaintiff’s constitutional rights.
 8
     89.   Plaintiff is informed, believes and based thereon alleges that Defendants
 9

10
     COUNTY, VCSO, AYUB and DOES has customs, policies or practices which

11   reject and ignore misconduct of VCSO officers and fail to impose discipline. As a
12
     result, the custom, practice or policy results in the retention of officers such as
13

14   Defendants CADMAN, BATTLE, BLANCK, LEDESMA and DOES who have a
15
     propensity to cause constitutional violations such as use of excessive force,
16

17   unreasonable seizure, liberty deprivations and falsification of evidence. This
18
     failure to discipline condones, ratifies, promotes and perpetuates VCSO officers’
19
     misconduct and their “code of silence” and was a moving force behind the
20

21   violations of Plaintiff ‘s constitutional rights.
22
     90.   Plaintiff is informed, believes and based thereon alleges that Defendants
23

24   COUNTY, VCSO, AYUB and DOES expressly or tacitly encouraged, ratified,
25
     and/or approved of the acts and/or omissions alleged herein, and knew that such
26

27

28
                                                 24

                               COMPLAINT FOR DAMAGES
        Case 2:19-cv-10383 Document 1 Filed 12/06/19 Page 25 of 30 Page ID #:25



 1   conduct was unjustified and would result in violations of Plaintiff constitutional
 2
     rights.
 3

 4   91.       As a result of the foregoing, Plaintiff was subjected to physical and
 5
     emotional injuries that were a direct and proximate result of Defendants
 6

 7   COUNTY, VCSO, AYUB and DOES's failure to maintain customs, policies,
 8
     practices or procedures designed to protect the constitutional rights of the public.
 9

10
     92.       Defendants COUNTY, VCSO, AYUB and DOES expressly or tacitly

11   encouraged, ratified, and/or approved of the acts and/or omissions of the Defendant
12
     officers alleged herein, and knew that such conduct was unjustified and would
13

14   result in violations of Plaintiff ‘s constitutional rights.
15
                                 FOURTH CLAIM FOR RELIEF
16

17                           42 U.S.C. § 1983 (Supervisory Liability)
18
                               Against Defendant AYUB and DOES
19
     93.       The preceding Paragraphs are incorporated by reference as though fully set
20

21   forth herein.
22
     94.       This Count arises under 42 U.S.C. § 1983, and is brought against Defendants
23

24   AYUB and DOES as individuals.
25
     95.       A supervisor may be individually liable if there exists a sufficient causal
26

27
     connection between the supervisor’s wrongful conduct and the constitutional

28
                                                  25

                                 COMPLAINT FOR DAMAGES
        Case 2:19-cv-10383 Document 1 Filed 12/06/19 Page 26 of 30 Page ID #:26



 1   violation. Supervisory liability exists even without overt personal participation in
 2
     the offensive act, if supervisory officials implement a policy so deficient that the
 3

 4   policy itself is a repudiation of constitutional rights and is the moving force of the
 5
     constitutional violation.
 6

 7   96.   On information and belief, Defendant AYUB and DOES are responsible for
 8
     making and maintaining the policies and practices of the Defendant VCSO.
 9

10
     Defendant AYUB is responsible for ensuring that independent investigative and

11   review procedures are in place and that measures are taken to investigate the
12
     statements and reports of VCSO officers and to ensure that false statements are
13

14   discovered and that their authors are disciplined and retrained. Defendant AYUB
15
     is also responsible for ensuring that policies and procedures are in place for
16

17   independent review of the circumstances of force used by VCSO officers and
18
     ensuring that when officers use excessive force that they are disciplined and
19
     retrained.
20

21   97.   On information and belief, Defendant AYUB is aware that the current policy
22
     and procedure for independently reviewing officers’ statements and reports
23

24   concerning arrests and the use of force is that there is no policy or procedure for
25
     independent review or sufficient investigation of the claims made by officers
26

27
     following an incident of excessive use of force. On information and belief,

28
                                               26

                                 COMPLAINT FOR DAMAGES
        Case 2:19-cv-10383 Document 1 Filed 12/06/19 Page 27 of 30 Page ID #:27



 1   Defendant AYUB has taken no measures to implement any form of independent
 2
     review or sufficient investigatory procedure. On information and belief, Defendant
 3

 4   AYUB maintains a policy and practice of ratifying claims made by officers after an
 5
     incident without any independent review or other sufficient investigatory measure.
 6

 7   On information and belief, Defendant AYUB maintains a policy and practice
 8
     within the VCSO of “rubber stamping” officers’ versions of events, such that
 9

10
     officers rely on the practice and custom that false statements will neither be

11   investigated or unearthed.
12
     98.   On or before February 4, 2015, and for some time prior thereto and since
13

14   that time, Defendant AYUB and DOES have either participated in, or known of, or
15
     should have known of, their subordinates excessive use of force, witness
16

17   intimidation, suppression of evidence, falsification of evidence, and
18
     noncompliance with VCSO’s policy as to use of force and investigations of use of
19
     force incidents.
20

21   99.   On information and belief, Defendant AYUB and DOES are aware of
22
     numerous citizen complaints and lawsuits filed alleging excessive force by VCSO
23

24   officers and Defendant AYUB and DOES have taken no measures to implement
25
     any policy or procedure to ensure that said complaints are adequately and
26

27
     independently investigates or that officers who engage in the use of excessive force

28
                                               27

                              COMPLAINT FOR DAMAGES
        Case 2:19-cv-10383 Document 1 Filed 12/06/19 Page 28 of 30 Page ID #:28



 1   are disciplined or retrained. The policies, customs and practices created and
 2
     maintained by Defendant AYUB and DOES are relied on by VCSO officers, who
 3

 4   believe that they are permitted to use excessive force with impunity.
 5
     100. By failing to implement any of the aforementioned policies, by maintaining
 6

 7   a culture of impunity for excessive force and by rubber stamping reports
 8
     containing false statements, Defendant AYUB and DOES were the moving force
 9

10
     behind the conduct of Defendants CADMAN, BATTLE, BLANCK, LEDESMA

11   and DOES , when they unlawfully arrested Plaintiff and conspired to commit these
12
     violations against him because said Defendants believed that such conduct was and
13

14   is permissible in the VCSO.
15
     101. In engaging in the conduct alleged herein, Defendants AYUB and DOES
16

17   acted with the intent to injure, vex, annoy and harass Plaintiff, and subjected him to
18
     cruel and unjust hardship in conscious disregard of his rights with the intention of
19
     causing Plaintiff injury and depriving him of his constitutional rights.
20

21   102. Plaintiff seeks compensatory damages, including emotional distress, punitive
22
     damages, attorney fees and costs.
23

24                                 PRAYER FOR RELIEF
25
           Wherefore, Plaintiff prays for judgment against Defendants, and each of
26

27
     them, on each and every cause of action as follows:

28
                                               28

                              COMPLAINT FOR DAMAGES
          Case 2:19-cv-10383 Document 1 Filed 12/06/19 Page 29 of 30 Page ID #:29



 1   1.      For general damages according to proof at trial;
 2
     2.      For special damages according to proof at trial;
 3

 4   3.      For an award of punitive damages against the Defendants Defendants
 5
     CADMAN, BATTLE, BLANCK, LEDESMA and DOES
 6

 7   4.      For declaratory and injunctive relief;
 8
     5.      For attorney’s fees and costs under 42 U.S.C. § 1988, C.C.P. § 1021.5, or
 9

10
     under any other applicable statutes or law;

11   6.      For an award of Plaintiff’s costs of suit incurred herein;
12
     7.      For an award of any applicable statutory penalties;
13

14   8.      For an award of any applicable interest amounts; and
15
     9.      For any other relief the Court deems appropriate.
16

17           Respectfully submitted,
18
     Dated: December 6, 2019           LAW OFFICES OF BRIAN A. VOGEL, PC
19

20

21                                     By:___________/s/_________________________
22                                     BRIAN A. VOGEL
                                       Attorney for Plaintiff MICHAEL MEHAS
23

24   ///
25
     ///
26

27
     ///

28
                                                29

                               COMPLAINT FOR DAMAGES
       Case 2:19-cv-10383 Document 1 Filed 12/06/19 Page 30 of 30 Page ID #:30



 1                           DEMAND FOR JURY TRIAL
 2
          Plaintiff hereby demands a jury trial.
 3

 4   Dated: December 6, 2019LAW OFFICES OF BRIAN A. VOGEL, PC
 5

 6

 7                                  By:____________/s/_______________________
                                    BRIAN A. VOGEL
 8
                                    Attorney for Plaintiff MICHAEL MEHAS
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             30

                            COMPLAINT FOR DAMAGES
